PROSPECTUS SUPPLEMENT NO.4 To Prospectus dated May 5, 2014 Filed pursuant to Rule 424(b)(3) Registration No. 333-188210 2,824,471 Shares Common Stock This Prospectus Supplement No.4 (this "Prospectus Supplement") supplements the Prospectus dated May 5, 2014, as supplemented by prospectus supplement No. 1 and prospectus supplement No.2, each dated October 16, 2014 and prospectus supplement No. 3 dated November 20, 2014 (collectively, the "Prospectus") which forms a part of our Registration Statement on Form S-1 (Registration Statement No. 333-188210). The Prospectus and this Prospectus Supplement relate to the resale, from time to time, by the selling stockholders named in the Prospectus of up to an aggregate of 2,824,471 shares of common stock, par value $0.001 per share, of Integrity Applications, Inc., consisting of 1,282,775 shares issuable upon conversion of our Series A 5% Convertible Preferred Stock, par value $0.001 per share, 1,539,546 shares issuable upon the exercise of warrants and 2,150 shares of common stock issued in a private placement transaction on March 13, 2013. We are not selling any common stock under the Prospectus and will not receive any of the proceeds from the sale of shares of common stock being sold by the selling stockholders. This Prospectus Supplement should be read in conjunction with the Prospectus, which is to be delivered with this Prospectus Supplement. This Prospectus Supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus. If there is any inconsistency between the information in the Prospectus and this Prospectus Supplement, you should rely on the information in this Prospectus Supplement. This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Quarterly Report on Form 10-Q On November 14, 2014, we filedour Quarterly Report on Form10-Q for the quarterly period ended September 30, 2014with the Securities and Exchange Commission. The text of such Form 10-Q is attached hereto. An investment in our common stock involves substantial risks.See “Risk Factors” beginning on page7 of the Prospectus. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus isNovember 20, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54785 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 7810301 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 14, 2014, 5,306,631 shares of the Company’s common stock, par value $0.001 per share, were outstanding. INTEGRITY APPLICATIONS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Statements of Changes in Stockholders’ Equity (Deficit) 5 Consolidated Statements of Cash Flows 12 Notes to Consolidated Financial Statements 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II - OTHER INFORMATION 36 Item 6. Exhibits. 36 SIGNATURES 37 EXHIBIT INDEX 38 INTEGRITY APPLICATIONS, INC. (A Development Stage Company) PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CONSOLIDATED BALANCE SHEETS US dollars (except share data) September 30, December 31, (unaudited) (audited) A S S E T S Current Assets Cash and cash equivalents Accounts receivable, net - Inventories (Note 4) - Other current assets Total current assets Property and Equipment, Net Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Other current liabilities Total current liabilities Long-Term Liabilities Long-Term Loans from Stockholders Liability for Employee Rights Upon Retirement Warrants with Down-Round Protection (Note 2D) Total long-term liabilities Total liabilities Commitments and Contingent Liabilities Temporary Equity Convertible Preferred Stock of $0.001 par value ("Preferred Stock"): 10,000,000 shares of Preferred Stock authorized as of September 30, 2014 and as of December 31, 2013 Preferred Stock Series A issued and outstanding 7,407 shares as of September30, 2014 and 7,417 shares as of December31, 2013 Preferred Stock Series B issued and outstanding 5,577.6 shares as of September30, 2014 and 0 shares as of December31, 2013 - Total temporary equity Stockholders' Deficit Common Stock of $0.001 par value ("Common Stock"): 40,000,000 shares authorized as of September30, 2014 and December31, 2013; issued and outstanding 5,306,631 shares and 5,301,693 shares as of September30, 2014 and December31, 2013, respectively Additional paid in capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities, temporary equity and stockholders’ deficit The accompanying notes are an integral part of the consolidated financial statements. - 3 - INTEGRITY APPLICATIONS, INC. (A Development Stage Company CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) US dollars Nine month period ended September 30, Three month period ended September 30, Cumulative period from September30, 2001 (date of inception) through September 30, 2014*) (unaudited) (unaudited) (unaudited) Revenues - - Research and development expenses, net Selling, marketing and general and administrative expenses Other income - ) Total operating expenses Operating loss Financing (income) expenses, net (Note 5) Income (loss) for the period ) Other comprehensive (income) loss: Foreign currency translation adjustment Comprehensive income (loss) for the period ) Income (loss) per share (Basic) (Note 6) Income (loss) per share (Diluted) (Note 6) Common shares used in computing Basic income (loss) per share (Note 6) 5,341, 551 Common shares used in computing Diluted income (loss) per share (Note 6) 5,341, 551 (*) As described in Note1A, the financial statements were retroactively restated to reflect the historical financial statements of the subsidiary A.D. Integrity Applications Ltd., which merged with a subsidiary of the Company on July15, 2010, as part of a structural reorganization of the Group. The accompanying notes are an integral part of the consolidated financial statements. - 4 - INTEGRITY APPLICATIONS, INC. (A Development Stage Company STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (*) US dollars (except share data) Common Stock Accumulated Deficit accumulated Number of shares Amount Additional paid in capital other comprehensive income (loss) during development stage Total stockholders’ equity (deficit) September 30, 2001 (date of inception) 2,136,307 shares of Common Stock of par value $0.001 per share issued for cash - - Loss for the period - ) ) Other comprehensive loss - - - (5
